Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 7/19/2021 regarding claims rejections under 35 U.S.C. 101 in claims 1, 3-12, 14-23, and 25-28 have been fully considered and are persuasive. Claim 1 has been amended to include claims 2, 11, 13; claim 19 has been amended to include claims 2, 11, 13; and claim 22 has been amended to include claims 2, 23, and 24. The amended claims integrate judicial exceptions into practical applications. Thus, the 101 claims rejections in claims 1, 3-12, 14-23, and 25-28 have been withdrawn.  
Applicant’s arguments regarding claims rejections under 35 U.S.C. 103 in claims 1, 3-12, 19-23, and 25-28 have been fully considered and are persuasive. Claim 1 has been amended to include claims 2, 11, 13; claim 19 has been amended to include claims 2, 11, 13; and claim 22 has been amended to include claims 2, 23, and 24; and overcome the 103 rejections. Claims 13-18, and 24 did not have prior arts rejection in the non-final Office Action. Thus, the 103 claims rejections in claims 1, 3-12, 19-23, and 25-28 have been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-12, 14-23 and 25-28 are allowed.
The most pertinent prior arts are “Mandviwala US 20140139225” in view of Chemali (PCT/US2013/071207), a corresponding disclosure of “Chemali US 20160290124” is used hereinafter. 
As to claim 1, the combination of Mandviwala and Chemali teaches all the claim limitations except “processing the measured distance and inputting a distance parameter related to the flood front and a velocity parameter related to the flood front into a state space model at a predictor stage of a predictor-corrector filter to determine a predicted distance” and “adjusting a formation flow control device to control a flow rate of the flood front through the formation based on the corrected distance to control a flow of the flood front through the formation and prevent the flood front from reaching the point of reference”. The amended claim has unique limitations and differentiates itself from the prior arts. The predictor-corrector filter uses observation and dynamic models to calculate and provide flood front data that is more aligned with the true values for the flood front data compared to flood front data calculated using the observation or dynamic models alone. The predictor-corrector filter improves the signal-to-noise by a factor of 10 and a depth of investigation by a factor of about 3 to provide a closer match with the true distances to the flood front. Thus, there is no 

As to claim 19, the combination of Mandviwala and Chemali teaches all the claim limitations except “processing the measured distance and inputting a distance parameter related to the flood front and a velocity parameter related to the flood front into a state space model at a predictor stage of a predictor-corrector filter to determine a predicted distance” and “adjusting a formation flow control device to control a flow rate of the flood front through the formation based on the corrected distance to control a flow of the flood front; and wherein the formation flow control device is adjustable to prevent the flood front from reaching the point of reference during production of the hydrocarbons”. The amended claim has unique limitations and differentiates itself from the prior arts. The predictor-corrector filter uses observation and dynamic models to calculate and provide flood front data that is more aligned with the true values for the flood front data compared to flood front data calculated using the observation or dynamic models alone. The predictor-corrector filter improves the signal-to-noise by a factor of 10 and a depth of investigation by a factor of about 3 to provide a closer match 

As to claim 22, the combination of Mandviwala and Chemali teaches all the claim limitations except “determine a predicted distance to the flood front and a corrected distance to the flood front based on the measured distance and to restrain a velocity parameter using flood movement data or dynamic reservoir data when determining the predicted distance to the flood front” and “a formation flow control device configured to be adjustable by the processor to control a flow rate of the flood front through the formation based on the corrected distance so as to regulate a flow of the flood front through the formation and prevent the flood front from reaching the point of reference”. The amended claim has unique limitations and differentiates itself from the prior arts. The predictor-corrector filter uses observation and dynamic models to calculate and provide flood front data that is more aligned with the true values for the flood front data compared to flood front data calculated using the observation or dynamic models alone. The predictor-corrector filter improves the signal-to-noise by a factor of 10 and a depth of investigation by a factor of about 3 to provide a closer match 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            
/TARUN SINHA/            Primary Examiner, Art Unit 2863